324   j




                  OFFlCEOFTHEA~ORNEYGENERALOFTU<A$
                                    AUSTIN
      0novCa SCLLEM
      AIIOlllLVODluAL

~~onorahlo Fred 1.       Merlditb
County A,ttontey
Knutman, Tax88

Pear NP. Norlditht                   Opinion      No. (r4669

                                     118:   C8n    8 peraon      ha punlehed
                                            or1alnal1y         for   the braaoh
                                            Of    a’pea08 hand?                                  . .


              TOW   latter      Oi
q(reatlon,    ham been       given

            A diligent aearoh of our
no 10~ to nunieh a party.eho
rlrae untlsr
rroaetlura.
                                                                                                 i
                                                                                                 I

                                                                                                 I



                                                                rlaaa not    reliate
the   aerendant rrom                                    a   hy atatete      far   8"~




                                                  Cm.    ‘i.   Rarcua
                                                         3eRlqtant